Citation Nr: 1442126	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-48 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a gastrointestinal disability, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for liver failure, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for pancreatitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for chronic cholecystitis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for fibromatosis, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for a chronic disability manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

9.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes.

10.  Entitlement to a compensable rating for a left elbow disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to September 1991.  He had service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Atlanta, Georgia.


REMAND

A review of the record reveals the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims.  The Board notes that pertinent VA treatment records and service department correspondence dated in September 2005 were added to the record since the issues on appeal were addressed in an April 2011 supplemental statement of the case.  The Veteran has not waived AOJ consideration of this evidence.

It is also significant to note that the adjudications of the Veteran's service connection claims do not appear to have considered all relevant amendments to 38 C.F.R. § 3.317 concerning claims based upon service in Southwest Asia.  Furthermore, additional examination is needed to determine whether any of the claimed symptoms may be attributed to a known medical causation and whether any disability may be related to service.  

Additionally, the record shows the Veteran's service-connected osteoarthritis of the feet and residuals of a left elbow contusion with spur were last addressed by VA examination in March 2011 and that VA treatment records include subsequent complaints of increased symptoms.  Therefore, further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Schedule the Veteran for a VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has chronic (whether or not presently manifest) peripheral neuropathy of the upper or lower extremities, gastrointestinal disorder, liver failure, pancreatitis, cholecystitis, fibromatosis, or disability manifested by muscle pain, cramps, numbness, weight loss and gain, and joint pain as a result of service, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner must review the evidence of record, including service department correspondence indicating possible chemical warfare agent exposure, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  For each claimed disability, the examiner should state whether or not the claimed disability can be attributed to a known medical causation.  The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the disability is related to service or any event, injury, or disease during service.

3.  Schedule the Veteran for a VA feet examination to determine the severity of osteoarthritis to the bilateral first metatarsophalangeal joints and the distal interphalangeal joints of the second through the fifth toes.  The examiner should identify all manifest symptoms due to the service-connected disability.  The examiner must review the evidence of record and note that review in the report.  All necessary tests and studies should be conducted.  

4.  Schedule the Veteran for a VA joints examination to determine the severity of residuals of a left elbow contusion with spur.  The examiner should identify all manifest symptoms due to the service-connected disability.  The examiner should provide ranges of elbow motion and should state whether there is any additional loss of function due to fatigability, incoordination, excess motion, painful motion, or weakened motion.  The examiner must review the evidence of record and note that review in the report.  All necessary tests and studies should be conducted.  

5.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


